FILED
DEc~42o13

UNITED sTATEs Dlsrlzicr CoURT cum u s Dlsm & mh

FOR THE DISTRICT OF COLUMBIA cgm;wm D,mct m col:l:nt:lya
DaVonta M. Rowland, )
Plaintiff, l
v. l Civil Action No. /~g° /  7
Army National Guard, l
Defendant. §

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.

Pr0 se litigants must comply with the Federal Rules of Civil Procedure. jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief_"
Fed. R. Civ. P. S(a); see Ashcroj‘ v. lqbal_. 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA. 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of resjudz`cata applies. Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff, a District of Columbia resident, sues the Army National Guard in the District of

Columbia for $3 trillion in damages In his one-page complaint, plaintiff states that he "returned

for an enlistment appointment" on October 18, 2013, and was "targeted by way of Human Rjghts
Act of ‘America’ violations!" He then mentions "constitutional law" and "discrimination." The
complaint is devoid of facts and, thus, provides no notice of a claim and the basis of federal court

jurisdiction A separate Order accompanies this Memorandum Opinion.

 

DATE: October g ,2013